Citation Nr: 1452412	
Decision Date: 11/26/14    Archive Date: 12/02/14

DOCKET NO.  08-34 979	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, West Virginia


THE ISSUE
 
Entitlement to service connection for a low back disorder.
 

REPRESENTATION
 
Appellant represented by:  The American Legion

 
ATTORNEY FOR THE BOARD
 
S. Syverson, Associate Counsel
 
 

INTRODUCTION
 
The Veteran served on active duty from September 1987 to August 1990.
 
This matter initially came to the Board of Veterans' Appeals (Board) on appeal from a rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Huntington, West Virginia.  The Board remanded the claim for additional development in August 2012, and it now returns for further consideration.  
 
In addition to the paper claims file, pertinent records are also associated with the Virtual VA paperless claims file.  No records are currently associated with the Veterans Benefits Management System (VBMS) paperless file.  
 
The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.
 
 
REMAND
 
This matter must be remanded to ensure compliance with the Board's August 2012 remand directives and to ensure that all necessary development is completed.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).  Previously, the Board directed the RO/Appeals Management Center (AMC) to obtain any outstanding VA medical records and associate them with the claims file.  Although the January 2013 supplemental statement of the case states that all records were apparently reviewed by the AMC, not all of the records identified in the supplemental statement of the case are associated with claims file.  That is, they are not associated with either the paper claims file, VBMS file, or Virtual VA file.  Notably, the only records of treatment at the Clarksburg VA medical center associated with the file are those from November 2007 to March 2008, and from September 2008.  In contrast, the supplemental statement of the case indicates review of records from that location from June 2007 to July 2012.  As the Board cannot review such records, remand is necessary so that all records of pertinent treatment may be associated with the paper, Virtual VA, or VBMS file for the Board's review.  As remand is necessary, the RO/AMC should also obtain any recent treatment records for the claimed condition and associate them with the paper, Virtual VA, or VBMS file.  
 
The Board also finds that an addendum is warranted to ensure that the VA examiner has properly considered the lay statements of the Veteran and her fellow service-members in arriving at a conclusion as to the cause of her lumbar degenerative disc disease.  See Buchanan v. Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2006) (the lack of contemporaneous medical records does not, in and of itself, render lay evidence not credible).  
 
Accordingly, the case is REMANDED for the following action:
 
1.  Send the Veteran a letter and ask her to identify any treatment for her low back disorder since October 2012 at locations other than the Clarksburg VA medical center and include the necessary authorization forms so that VA may obtain any identified private treatment records.  Appropriate efforts must be made to obtain any identified records and associate them with the claims, Virtual VA, or VBMS file.  
 
Regardless of the Veteran's response, obtain all records of relevant treatment at the Clarksburg VA medical center prior to November 2007 and since March 2008 and associate them with either the claims, Virtual VA, or VBMS file.  
 
If the RO/AMC cannot locate any identified records, it must specifically document the attempts that were made to locate such records, and explain in writing why further attempts to locate or obtain any government records would be futile.  The RO/AMC must then: (a) notify the claimant of the specific records that it is unable to obtain; (b) explain the efforts VA has made to obtain that evidence; and (c) describe any further action it will take with respect to the claim.  The claimant must then be given an opportunity to respond.
 
2.  After any additional records are associated with the claims, Virtual VA, or VBMS file, return the claims file to the examiner who performed the November 2012 examination.  That examiner must review the file, this remand, and any relevant records in Virtual VA and VBMS, to include any recently obtained treatment records.  The examiner must consider all of the statements by the Veteran and her fellow service members, including the May 2007 statement by the Veteran's former roommate (P.P.) and the May 2007 statement by her First Sergeant (D.M.M.).  The ensuing addendum must indicate that such a review occurred.  
 
Thereafter, the examiner must explain whether the review of all of the evidence of record, to specifically include the lay statements, changes the opinion provided in November 2012 regarding the etiology of the Veteran's low back disorder.  That is, after reviewing such records, is it at least as likely as not (a 50 percent probability or greater) that any current low back disorder had onset during or was otherwise caused by active service.  
 
The examining physician is advised that he or she must discuss the Veteran's self-reported history of a continuity of symptoms since she served on active duty.  The physician is advised that while the Veteran is not competent to state that she has suffered from lumbar degenerative disc disease since service, she is competent to state that she has had low back pain since active duty.  The physician is further advised, however, that while the absence of corroborating clinical records may NOT be the determinative factor, the terms competence and credibility are not synonymous.  
 
The physician must provide a complete rationale for the opinion.  If the requested opinion cannot be provided without resorting to speculation, the physician should indicate why such an opinion would be speculative.  
 
If the November 2012 examiner is no longer available, the requested opinion must be obtained from a similarly qualified physician.  Only if a physician deems a new examination necessary to address the question presented should the Veteran be asked to attend a new examination.  
 
3.  After the development requested has been completed, review the addendum to ensure that it is in complete compliance with the directives of this Remand.  Ensure that the examiner documented his or her consideration of the claims, Virtual VA, and VBMS files, to specifically include the lay evidence offered on the appellant's behalf.  If the report is deficient in any manner, implement corrective procedures at once.
 
4.  After completing the above development and any other indicated development, readjudicate the claim.  If the benefit sought is not granted, provide the Veteran and her representative a supplemental statement of the case and allow an appropriate opportunity to respond before returning the case to the Board.  
 
The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).
 
This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).


_________________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).



